DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2022 has been entered.
 Response to Arguments
Applicant’s arguments, see Pages 9-10, filed March 18, 2022, with respect to 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant's arguments, see Pages 10-16, filed March 18, 2022, with respect to prior art rejections have been fully considered but they are not persuasive.
In regards to the argument for claim 1 that O’Neil in view of Evrard does not fully teach of the two aircraft power checks and the one engine health check, the examiner respectfully disagrees.  The applicant’s position that O’Neil only teaches of either a power check and an engine health check, or two power checks is acknowledged, and the examiner does agree that O’Neil does not fully teach of this limitation.  However, the combination of Evrard O’Neil does fully teach of this limitation.  It is taught that “In another aspect, during the health check step STP2, each engine computer 5 does not perform one health check but rather a plurality of health checks” (Evrard Para 0166).  This health check taught by Evrard is equivalent to the power check that is claimed, “during a health check step, performing at least one health check of each engine by: determining a current power delivered by each engine… (Evrard Para 0046-0047).  In response to an aircraft power check failing, the aircraft can request that the engine is overhauled (Evrard Para 0164-0165), where it is well understood and known in the art of the invention at the effective filing date that the overhaul or maintenance of an aircraft can include of cleaning of a filter.  The power checks taught by Evrard can be combined with the engine health check taught by O’Neil, where it is taught that “the method 300 can begin at block 302 by conducting a first engine power assurance check with the bypass doors 128 closed and determining a pass/fail status based on engine performance charts calculated utilizing the assumption that the filter media 124 is substantially clogged. The assumption that the filter media is substantially clogged may in some cases indicate that 2-3% less power is available than may actually be available” (O’Neil Para 0020).  This health check taught by O’Neil can be combined with the plurality of health checks taught by Evrard in order to minimize mission cancellations attributable to safety checks based on assumed blocked or clogged IBFs (O’Neil Para 0020) and “in order to verify that each engine can indeed develop power levels that enable it to ensure said performance levels” (Evrard Para 0036).  Therefore, the limitations have been fully taught by the prior art and a detailed rejection follows below.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evrard et al. (US 20140200844; hereinafter Evrard; already of record from IDS) in view of O’Neil et al. (US 20160347479; hereinafter O’Neil; already of record from IDS).
In regards to claim 9, Evrard discloses of a checking method for checking a power plant of an aircraft, the power plant comprising at least one engine and an air inlet for feeding the at least one engine with air, … the engine having an output shaft suitable for connection to a member of the aircraft that does not form part of the engine (Abstract, Para 0028, 0145-0147, 0025), the method comprising:
performing an aircraft power check by using the following operations (Abstract, Para 0138):
determining, in flight or on the ground, a current power (Pcour) actually being developed by the engine within the aircraft at the output shaft of the engine without making any allowance for any power loss resulting from the engine being installed in the aircraft or for any level of clogging of the filter (Para 0092, 0057, 0100-0103, 0145-0147); 
and determining whether the current power (Pcour) is greater than or equal to a stored guaranteed minimum power (Pmini), the aircraft power check being considered to be successful when the current power (Pcour) is greater than or equal to the guaranteed minimum power (Pmini) and otherwise being considered to be failed (Para 0138-0142, 0153-0155, 0158, 0164);
in response to the aircraft power check being failed, generating a signal for [an overhaul of the engine] and then performing the aircraft power check a second time after the [overhaul] (Para 0158, 0164, 0085, 0036; 0166, 0106-0107);
in response to the aircraft power check the second time being failed, performing an engine health check (Para 0166, 0106-0107) …
in response to the engine health check being failed, generating a signal for removing the engine from the aircraft (Para 0158, 0164, 0085, 0036; where the overhaul can require the removal of an engine).

However, Evrard does not specifically disclose of the power plant including a cloggable filter filtering the air upstream from the engine;
in response to the aircraft power check being failed, generating a signal for cleaning the filter and then performing the aircraft power check a second time after the filter has been cleaned;
in response to the aircraft power check the second time being failed, performing an engine health check while opening an air bypass channel that feeds air to the engine without filtering by the filter; 

O’Neil, in the same field of endeavor, teaches of the power plant including a cloggable filter filtering the air upstream from the engine (Abstract, Para 0018);
in response to the aircraft power check being failed, generating a signal for cleaning the filter and then performing the aircraft power check a second time after the filter has been cleaned (Para 0021, Additionally, Evrard discusses of “a manufacturer conventionally installs at least one overdimensioned engine on an aircraft in order to guarantee the performance levels of the aircraft between two overhauls. Furthermore, the manufacturer puts procedures into place for checking the health of the engine in order to verify that each engine can indeed develop power levels that enable it to ensure said performance levels” (Para 0036).  It would be obvious to one of ordinary skill in the art of the invention that a clogged filter would result in a decrease of the power levels of an aircraft engine, and that an overhaul of an engine could include cleaning this filter.  Additionally/alternatively the “overhaul” step of Evrard can be reasonably interpreted as including cleaning the filter taught by O’Neil.  Additionally/alternatively, O’Neil discusses requiring engine maintenance if the engine is not performing as expected, which would include cleaning the aircraft engine filters (Para 0018, 0020-0021), which is suggested by claim 6 keeping the inlet barrier filter bypass open until maintenance is performed);
in response to the aircraft power check the second time being failed, performing an engine health check while opening an air bypass channel that feeds air to the engine without filtering by the filter (Fig 4 Part 302, 306, 308, Para 0020-0021; where the power checks taught by Evrard can replace Part 302).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power check for a power plant of an aircraft, as taught by Evrard, to include a cloggable filter filtering the air upstream from the engine; in response to the aircraft power check being failed, generating a signal for cleaning the filter and then performing the aircraft power check a second time after the filter has been cleaned; and in response to the aircraft power check the second time being failed, performing an engine health check while opening an air bypass channel that feeds air to the engine without filtering by the filter, as taught by O’Neil, in order to minimize mission cancellations attributable to safety checks based on assumed blocked or clogged IBFs (O’Neil Para 0020) and “in order to verify that each engine can indeed develop power levels that enable it to ensure said performance levels” (Evrard Para 0036).
In regards to claim 10, Evrard in view of O’Neil teaches of the method according to claim 9; wherein the determining of the current power (Pcour) in the comprises the following operations: measuring engine torque, calculating the current power as being equal to the product of the engine torque multiplied by the speed of rotation of the engine, the speed of rotation of the engine being equal to the speed of rotation of the outlet shaft of the engine or equal to the speed of rotation of a shaft rotating at the same speed as the outlet shaft or to the product of a stored proportionality coefficient multiplied by the speed of rotation of a rotary member that is mechanically linked to the outlet shaft (Evrard Para 0092, 0057, 0100-0103, 0147).
In regards to claim 11, Evrard in view of O’Neil teaches of the method according to claim 9; wherein the determining that the current power (Pcour) is greater than or equal to a stored guaranteed minimum power (Pmini) comprises the following operations: calculating an aircraft power indicator (APC) that is a function solely of the current power (Pcour) and of the stored guaranteed minimum power (Pmini), the aircraft power check being considered as succeeding or failing as a function of a value of the aircraft power indicator relative to zero (Evrard Para 0138-0142, 0153-0155, 0158, 0164).
In regards to claim 12, O’Neil in view of Evrard teaches of the method according to claim 9; wherein the engine health check includes a step of calculating an engine health index (EPC) that is a function of the current power (Pcour) plus the power loss resulting from the engine being installed in the aircraft or for any level of clogging of the filter minus the guaranteed minimum power (Pmini) (O’Neil Para 0020, Fig 4 Part 302; where accounting for a clogged filter when comparing a current power to a stored charted value is a mathematical and functional equivalent; additionally/alternatively the power loss can be set to zero).
The motivation of combining Evrard and O’Neil is the same as that recited for claim 9 above.
In regards to claim 13, O’Neil in view of Evrard teaches of the method according to claim 9; wherein when an engine health check succeeds, the method includes a generation step for generating flight authorization for the aircraft complying at least with predetermined performance of the aircraft calculated on the basis of at least the guaranteed minimum power (Pmini) for the engine and on the basis of a second power loss corresponding to the filter being clogged (O’Neil Para 0021, 0025, Fig 4 Part 308, 310, Fig 6).
The motivation of combining Evrard and O’Neil is the same as that recited for claim 9 above.
In regards to claim 14, O’Neil in view of Evrard teaches of the method according to claim 9; wherein when an aircraft power check succeeds, the method includes a generation step for generating flight authorization for the aircraft complying at least with predetermined performance of the aircraft calculated on the basis of at least the guaranteed minimum power for the engine and on the basis of a power loss corresponding to the filter not being clogged (Evrard Para 0067, 0073, 0106-0107, 0166; O’Neil Fig 4 Part 302, 304, Fig 5, Para 0020, 0022, 0024).
The motivation of combining Evrard and O’Neil is the same as that recited for claim 9 above.
In regards to claim 7, the claim recites analogous subject matter to claim 9 and is rejected on the same premise, but further teaches, that a measurement system for measuring, in flight or on the ground, at least one information representative of the current power (Pcour) actually being developed by the engine within the aircraft at the output shaft of the engine without evaluating any power loss resulting from the engine being installed in the aircraft or any level of clogging of the filter (Evrard Para 0092, 0057, 0100-0103, 0147).
In regards to claim 8, O’Neil in view of Evrard teaches of the power-check device according to claim 7 wherein the measurement system and the power-check computer are on-board the aircraft (Evrard Para 0126-0130; O’Neil Para 0019, 0026).
The motivation of combining Evrard and O’Neil is the same as that recited for claim 9 above.
In regards to claim 1, the claim recites analogous subject matter to claim 9 and is rejected on the same premise, but further teaches, in response to the aircraft power check the second time being failed, performing an engine health check while allowing for a power loss resulting at least from the filter (O’Neil Claim 1, 0023, 0020-0021, 0018, 0034, Fig 4; where the power checks taught by Evrard can replace Part 302).  
The motivation of combining Evrard and O’Neil is the same as that recited for claim 9 above.
In regards to claims 2-6, the claims recite analogous subject matter to claims 10-14, and are rejected on the same premise.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663               

/JAMES M MCPHERSON/Examiner, Art Unit 3663